Case: 2:21-cr-00012-MHW Doc #: 28 Filed: 03/19/21 Page: 1 of 1 PAGEID #: 115

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

United States of America,
Vv. Case No. 2:21-cr-12

Judge Michael H. Watson
Jorge Armando Carrillo-Cirilo,

ORDER

 

There being no objections, the Court hereby adopts the Report and
Recommendation of the Magistrate Judge, ECF No. 26, that Defendant’s guilty
plea be accepted. The Court accepts Defendant's plea of guilty to Count 1 of
the Information, and he is hereby adjudged guilty on that count. The Court will

defer the decision of whether to accept the plea agreement until the sentencing

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

hearing.

IT IS SO ORDERED.
